Ewing, 0. J.,
dissented from the other justices as to tho propriety of the verdict in respect to the note of the 5th July, 1814, for seven hundred and fifty-nine dollars thirty-six cents. The verdict in this particular was directly against the charge of the court. This note-did not appear from tho evidence on the trial, as exhibited in the state of the case, to have been a renewal or continuation of an antecedent note or loan, but a new note then given, and when discounted, the proceeds were carried to the credit of Samuel Holcomb, the defendant, not of George Holcomb, and were drawn from the bank by the former. The question whether in fact that note was included within the arrangement of the bond and mortgage, given by George Holcomb to the bank, was not put to tho jury; and there was reason to believe had not been examined by them. Although *228George Holcomb testified that the mortgage was to be a discharge for all endorsed notes that were becoming due about that time, yet he also declared that the mortgage was not to be a security for notes given afterwards. The mortgage bears date and was delivered to the president of the bank on the 28th of June. The subsequent indorsement of this note, if by the mortgage the defendant had been actually discharged from liability, was an incongruity which had not been satisfactorily reconciled. He thought there was sufficient grounds for farther enquiry in regard to this note.
Rule discharged and judgment for the defendant.